Name: Commission Regulation (EC) No 603/94 of 18 March 1994 suspending the standing invitation to tender for the reduction in the levy on maize imported into Spain from third countries
 Type: Regulation
 Subject Matter: Europe;  trade policy;  tariff policy;  plant product
 Date Published: nan

 19 . 3. 94 Official Journal of the European Communities No L 77/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 603/94 of 18 March 1994 suspending the standing invitation to tender for the reduction in the levy on maize imported into Spain from third countries HAS ADOPTED THIS REGULATION : Article 1 The tender under Regulation (EC) No 10/94 is hereby suspended. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3640/93 of 17 December 1993 on special arrangements for imports of maize and sorghum into Spain for the year 1 993 ('), and in particular Article 3 (2) thereof, Whereas it is convenient to suspend the tender under Commission Regulation (EC) No 10/94 (2) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 333, 31 . 12. 1993, p. 13 . (A OJ No L 4, 6 . 1 . 1994, p. 3 .